Title: From George Washington to the United States Senate and House of Representatives, 10 November 1791
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate, and of the House of Representatives.
[Philadelphia, 10 November 1791]

The Resolution passed at the last session of Congress, requesting the President of the United States to cause an estimate to be laid before Congress at their next session, of the quantity and situation of the lands not claimed by the Indians, nor granted to, nor claimed by any of the Citizens of the United States, within the territory ceded to the United States by the State of North Carolina, and within the territory of the United States North West of the River Ohio, has been referred to the Secretary of State; a copy of whose report on that subject I now lay before you, together with the copy of a letter accompanying it.

Go: Washington

